                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

 JESS LEE GREEN                                                         PETITIONER

 v.                                                CAUSE NO. 1:18CV181-LG-MTP

 JACQUELINE BANKS,
 SUPERINTENDENT                                                       RESPONDENT

                        CERTIFICATE OF APPEALABILITY

         A final order adverse to the applicant having been filed in the captioned

habeas corpus case, in which the detention complained of arises out of process

issued by a state court or a proceeding pursuant to 28 U.S.C. ' 2255, the court,

considering the record in the case and the requirements of 28 U.S.C. ' 2253, Rule

22(b) of the Federal Rules of Appellate Procedure, and Rule 11(a) of the Rules

Governing Section 2254 Cases in the United States District Courts, hereby finds

that:


          X A Certificate of Appealability should not issue. The applicant has failed
         to make a substantial showing of the denial of a constitutional right.

            A Certificate of Appealability should issue for the following specific
         issue(s):

        SO ORDERED AND ADJUDGED this the 26th day of November, 2018.


                                                    s/   Louis Guirola, Jr.
                                                      LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE
